DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is national stage entry under 35 USC 371 of PCT/JP2018/024438, filed 27 June 2018, which claims the benefit of foreign priority from Japanese Patent Application no. JP2017-180305 filed 20 September 2017.  

Response to Amendment
The preliminary amendment filed 6 March 2020 has been acknowledged.  Claims 1-5 are pending.

Information Disclosure Statement
The information disclosure statement filed 6 March 2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US Publication no. 2010/0130841) in view of Baranski et al. (US Publicaiton no. 2016/0091980).
In regard to claim 1, Ozawa et al. describe a wearable physiological measurement instrument comprising: a wrist band 40 or belt portion that is configured to fit around the circumferential portion of a user’s arm to secure the wearable instrument in place.  A case portion (body section 3) is attached to a predetermined portion of the band 40, and houses circuitry (analyzer 6) for processing signals obtained from an optical sensor (imaging sensor 51/52).  Predominantly, Ozawa et al. shows the case portion with a shape that protrudes from the band 40 in a longitudinal direction on the arm, wherein the shape protrudes extends in one direction longer than in the other (See for example the figures reproduced below and paragraphs 27-31).
While the sensor of Ozawa et al. is directed toward sensing biological information (living body measurement), particularly with respect to analyzing a blood vessel, however there is no teaching that the sensor is intended to sense a muscle displacement.  Though, the sensor employed by Ozawa et al. is an optical sensor, which is similar to the sensor described as the preferred sensor by the present invention, it is considered that the sensor of Ozawa et al. is capable of providing such 

    PNG
    media_image1.png
    547
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    532
    media_image2.png
    Greyscale



	It is considered that Ozawa et al. substantially describes a significant portion of the claimed structure, however does not teach that band 40 includes a sensor for determining a physiological signal.  Baranski et al. is relied on to describe a wearable sensor with a similar configuration for being worn around the wrist or arm of a user.  Baranski et al. incorporates optical sensors, as shown in figure 5a, in the body portion
500 and also within the band portion. 

    PNG
    media_image3.png
    359
    512
    media_image3.png
    Greyscale


	In regard to claim 2, the shape of Ozawa et al. as shown with respect to the rejection of claim 1, is taught to be shaped in this manner to enable proper positioning of the sensor on the wrist in the location to measure the desired signal when worn (see abstract, para 6, 7, 28 and 40).  The shape allows the body to be properly abutted to the wrist when being worn.
	In regard to claim 5, it is considered that the optical sensors of both Ozawa et al. and Baranski et al. necessarily include a lens or other transparent material to transmit light and received reflected light.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to describe the features of the belt or band portion comprised of the first and second belt members, wherein the second belt member is disposed on the rear surface of the first belt member and has the sensor disposed thereon.  Neither does the prior art describe the feature that he first and second belt members are slidable with respect to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 March 2022